Red Metal Resources Ltd. July 31, 2013 VIA EDGAR Mr. John Reynolds, Assistant Director United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Re: Red Metal Resources Ltd. Post-Effective Amendment to Form S-1 Filed: May 20, 2013, as amended on June 5, 2013, June 17, 2013 and July 22, 2013 File No.: 333-174223 Dear Mr. Reynolds: Red Metal Resources Ltd. (the “Company”) hereby requests that the Securities and Exchange Commission take appropriate action to make the above-captioned registration statement be ordered effective at 4:00 p.m., Eastern time, on August 2, 2013 or as soon as practicable thereafter. In requesting acceleration, the Company acknowledges that: (1)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2)the action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3)the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, RED METAL RESOURCES LTD. By: /s/Caitlin Jeffs Caitlin Jeffs, Chief Executive Officer
